DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/09/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims 2, 5, and 8 recite wherein the baicalein has a structure as shown in formula I of instant claim 2. There is no definition in the instant specification that includes any specific or general derivatives of baicalein. Further, there is no evidence in the prior art of record that baicalein could have a different structure than shown in formula I. Baicalein is 5,6,7-trihydroxy-2-phenylchromen-4-one (IUPAC nomenclature, PubChem CID 5281605) which is the same structure shown in formula I of instant claim 2. Therefore, claims 2, 5, and 8 fail to further limit the subject matter of claim 1 from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The instant claims recite an activator for simultaneously activating oxidative phosphorylation and inhibiting glycolysis, used as an anti-cancer drug. The activator being baicalein. Baicalein (5,6,7-trihydroxyflavone), is a natural product obtained from the dried root (Radix Scutellariae) of the medicinal plant Scutellaria baicalensis. The activator of the claims does not require any components other than baicalein. Thus, the claims are directed to a natural product and nothing more. The claimed compound is not markedly different from its closest naturally occurring counterpart and thus is a product of nature judicial exception.
Regarding claims 4-6, the claims are drawn to an anti-cancer drug comprising the activator baicalein, which recite the intended use (as an anti-cancer) and limit the scope of claims 1-3 in that baicalein can optionally be formulated with other components. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. See MPEP 2111.02 (II). Here, the anti-cancer drug comprises the activator baicalein with no additional elements explicitly recited or structural changes and baicalein is a naturally occurring compound.
This judicial exception is not integrated into a practical application because the claims are drawn to a natural occurring compound that at its broadest does not have any characteristics that is different from the baicalein that occurs in nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compound itself. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Long noncoding RNA NKILA enhances the anti-cancer effects of baicalein in hepatocellular carcinoma via the regulation of NF-κB signaling, 23 February 2018, hereinafter Yu).

Regarding instant claim 1, Yu discloses baicalein to have anti-cancer effects on hepatocellular carcinoma both in vitro and in vivo (HCC) (Abstract). Yu further discloses that baicalein inhibits HCC cell proliferation, induces HCC cell apoptosis, and inhibits HCC cell migration in vitro, and also inhibits HCC tumor growth in vivo (Pg. 56, second column, continued paragraph). Yu further discloses that baicalein is a principle flavonoid extracted from the root of Scutellaria baicalensis Georgi (Pg. 48, second column, last paragraph).
The limitations herein, with respect to simultaneously activating oxidative phosphorylation and inhibiting glycolysis are related to the mechanism of action of the activator, baicalein. Note that the mechanism of action of a compound, by itself, does not have a bearing on the patentability of the invention if the compound is already known even though applicant has proposed or claimed the mechanism. Applicant’s recitation of a new mechanism of action for the prior art compound will not, by itself, distinguish the instant claims over the prior art teaching the same compound. “Products of identical chemical composition can not have mutual exclusive properties.” Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01. 
Yu discloses the same compound, baicalein. Therefore, use of baicalin as an activator for simultaneously activating oxidative phosphorylation and inhibiting glycolysis, as claimed in instant claim 1, is considered to be anticipated.
Regarding instant claim 2, Yu discloses Baicalein as 5,6,7-trihydroxyflavone (Pg. 57, first column, first full paragraph). This is the same structure shown in formula I of instant claim 2.
Regarding instant claims 3-6, Yu discloses the anti-cancer effects of baicalein enhanced by NKILA (long noncoding RNAs) on HCC cell proliferation, apoptosis and migration in vitro (Pg. 52, first column, last paragraph (section 3.2); Pg. 51, Fig. 2). Yu further discloses the effects of baicalein at different concentrations on HCC cell proliferation examined by Glo cell viability assays. The results showed that baicalin at a concentration of 100 µM (as claimed in instant claim 3) significantly inhibits the viability of HCC HepG2 cells (Pg. 52, first column, last paragraph – second column, continued paragraph; Pg. 51, Fig. 2D). The baicalein serves as the active compound and Yu therefore reads on the limitations of claims 3-6, wherein baicalein (with its intrinsic property of being an activator for simultaneously activating oxidative phosphorylation and inhibiting glycolysis) serves as an anti-cancer drug at a concentration of 100 µM.
Regarding instant claims 7-8, Yu discloses a method of treating cancer, comprising administering baicalein at a dose of 5 mg/kg/day; i.p.to mice subcutaneously injected with hepatocellular carcinoma SMMC-7721 cells and NKILA stably overexpressed. The results showed that baicalein inhibited tumor growth in vivo, and overexpression of NKILA significantly enhanced the growth inhibitory roles of baicalein in vivo. Ki67 staining of subcutaneous xenograft showed that baicalein inhibited HCC cell proliferation in vivo, and overexpression of NKILA significantly enhanced the anti-proliferative roles of baicalein in vivo (Pg. 53, Fig. 4D). Furthermore, TUNEL staining of subcutaneous xenograft showed that baicalein induced HCC cell apoptosis in vivo, and overexpression of NKILA significantly enhanced the apoptosis-inducing roles of baicalein in vivo (Pg. 53, Fig. 4E). Taken together, these results demonstrated that overexpression of NKILA enhanced the anti-cancer roles of baicalein on HCC cells in vivo (Pg. 53, second column, last paragraph (section 3.4), – Pg. 54, first column, continued paragraph; Pg. 53, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Long noncoding RNA NKILA enhances the anti-cancer effects of baicalein in hepatocellular carcinoma via the regulation of NF-κB signaling, 23 February 2018, hereinafter Yu).
The teachings of Yu are set forth in the anticipation rejection above and incorporated herein by reference. Yu discloses a method of treating cancer, comprising administering baicalein at a dose of 5 mg/kg/day; i.p. to mice subcutaneously injected with hepatocellular carcinoma SMMC-7721 cells and NKILA stably overexpressed. The results showed that baicalein inhibited tumor growth in vivo, and overexpression of NKILA significantly enhanced the growth inhibitory roles of baicalein in vivo. Ki67 staining of subcutaneous xenograft showed that baicalein inhibited HCC cell proliferation in vivo, and overexpression of NKILA significantly enhanced the anti-proliferative roles of baicalein in vivo (Pg. 53, Fig. 4D). Furthermore, TUNEL staining of subcutaneous xenograft showed that baicalein induced HCC cell apoptosis in vivo, and overexpression of NKILA significantly enhanced the apoptosis-inducing roles of baicalein in vivo (Pg. 53, Fig. 4E). Taken together, these results demonstrated that overexpression of NKILA enhanced the anti-cancer roles of baicalein on HCC cells in vivo (Pg. 53, second column, last paragraph (section 3.4), – Pg. 54, first column, continued paragraph; Pg. 53, Fig. 4).
Yu do not disclose administering baicalein at a concentration of 100 µM to the mice in need of treatment. However, Yu teaches that baicalein can be formulated at a dose of 100 µM and significantly inhibits the viability of HCC SMMC-7721 cells in vitro (Pg. 52, second column, continued paragraph; Pg. 51, Fig. 2C). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have administered baicalein at a concentration of 100 µM to the mice in need of treatment. The motivation being to maximize the anti-proliferative effects of baicalein, thereby effectively treating hepatocellular carcinoma (Pg. 52, second column, continued paragraph; Pg. 51. Fig. 2C). 
Conclusion
Claims 1-9 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMAJA S RAO whose telephone number is (571)272-9918. The examiner can normally be reached 9:00-5:30pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.R./Examiner, Art Unit 1627
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627